Citation Nr: 1133865	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis of the pelvis and residuals of bilateral total hip replacements.  

2. Entitlement to service connection for arthritis of the low back.  

3. Entitlement to service connection for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to September 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in July 2007.  A transcript of the hearing is associated with the claims file. 

In November 2008, the Board remanded the claims for further development, and they are now before the Board for adjudication.  

In November 2009, the Board denied the Veteran's claims. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2010 Order, granted the parties' Joint Motion, vacating the Board's November 2009 decision and remanding the claims for compliance with the terms of the Joint Motion.

Here, the Board notes that the Veterans Law Judge that held the July 2007 hearing is no longer with the Board.  The Veteran was sent a letter dated in January 2011, requesting that the Veteran inform VA whether he would like an additional hearing before the Board.  If the Veteran did not respond within 30 days, the letter informed the Veteran that the Board would assume that that he did not want another hearing and would proceed accordingly.  No response was received from the Veteran regarding this letter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In the December 2010 Order, the Court granted a Joint Motion in which the parties agreed that the Veteran's claims should be remanded.

Specifically, the parties to the Joint Motion agreed that a February 2009 medical opinion was inadequate for determining whether the Veteran is entitled to service connection for arthritis of the low back, and radiculopathy of the right lower extremity.  The parties agreed that the February 2009 examination contained an insufficient rationale for the opinions that the Veteran's hip disability and lumbar spine disability were not caused by his in-service parachute jumps.  Specifically, the parties found that the February 2009 report did not contain a reason for the examiner's conclusion that the hip disorder was caused by avascular necrosis rather than parachute jumps.  The parties also found that the examiner's opinion, that the Veteran's lumbar spine disability is more likely related to a 1982 industrial accident than his in-service parachute jumps, did not contain sufficient detail.  Next, the parties to the Joint Motion noted that the examiner indicated that the Veteran had a knee disability that was likely caused by his in-service parachute jumps.  However, the parties found that the examiner did not then explain why parachute jumps were not also sufficient to cause a hip or lumbar spine disability.  Finally, the parties to the Joint Motion noted that the examiner did not address the Veteran's radiculopathy of the right lower extremity.

Based on the foregoing, and consistent with the Court's December 2010 Order, the Board finds that this matter should be remanded, and that upon remand, the AOJ should arrange for the Veteran's claims folder to be reviewed by the February 2009 VA spine examiner (or a suitable substitute if this examiner is unavailable), in order to specifically address the matters discussed in the Joint Motion.

Additionally, while on remand, all outstanding treatment records from the West-Palm VA Medical Center dated from August 2007 to the present should be obtained for consideration in the Veteran's appeal.  The AOJ should also take into consideration all the evidence of record dated since the most recent supplemental statement of the case or statement of the case in readjudicating the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the West-Palm VA Medical Center dated from August 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran's claims file and a copy of this remand should be returned to the examiner who conducted the February 2009 examination in order to specifically address the matters discussed in the December 2010 Court Order and Joint Motion.  The examiner is asked to provide a detailed rationale for the opinion that the Veteran's hip disability and lumbar spine disability were not caused by his in-service parachute jumps.  Specifically, the examiner should provide a detailed rationale behind the conclusion that the hip disorder was caused by avascular necrosis rather than parachute jumps, and the conclusion that the lumbar spine disability was more likely related to a 1982 industrial accident than his in-service parachute jumps.  The examiner is also asked to explain why it was found that the Veteran had a knee disability that was likely caused by his in-service parachute jumps, but such parachute jumps were the not found sufficient to cause a hip or lumbar spine disability.  Finally, the examiner is asked to address the Veteran's radiculopathy of the right lower extremity.

In offering opinions, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of the claimed disorders.  

If the February 2009 VA examiner is unavailable, an appropriate medical professional should be solicited to render the requested opinion.  If any examiner cannot offer an opinion without examining the Veteran, he should be scheduled for an appropriate examination that specifically addresses the matters raised by the December 2010 Court Order and Joint Remand as outlined above.

3.  After completing the above, and any other development as may be indicated by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the most recent supplemental statement of the case or statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


